FILED BY CLERK
                        IN THE COURT OF APPEALS                         APR 24 2012
                            STATE OF ARIZONA
                                                                         COURT OF APPEALS
                              DIVISION TWO                                 DIVISION TWO




SUSIE VAN HEESWYK, an individual and          )
resident of Pima County, Arizona; KRISTEN     )
VAN HEESWYK, an individual and resident       )
of Clark County, Nevada; and VICTORIA         )
VAN HEESWYK, an individual and resident       )       2 CA-CV 2011-0107
of Boulder County, Colorado,                  )       DEPARTMENT B
                                              )
                       Plaintiffs/Appellants, )       OPINION
                                              )
              v.                              )
                                              )
JABIRU AIRCRAFT PTY., LTD., an                )
Australian limited company,                   )
                                              )
                       Defendant/Appellee. )
                                              )


           APPEAL FROM THE SUPERIOR COURT OF PIMA COUNTY

                                Cause No. C20104187

                             Honorable Scott Rash, Judge

                           REVERSED AND REMANDED



Sanders & Parks, P.C.
 By Brett M. Hager and Shanks Leonhardt                                        Phoenix
                                                    Attorneys for Plaintiffs/Appellants

Smithamundsen, LLC
 By Alan L. Farkas                                                        Chicago, IL

   and
CKGH Law, P.C.
 By Christian K. G. Henrichsen                                                  Phoenix
                                                        Attorneys for Defendant/Appellee


V Á S Q U E Z, Presiding Judge.


¶1            In this wrongful death action, Susie Van Heeswyk, Kristen Van Heeswyk,

and Victoria Van Heeswyk (collectively “the Van Heeswyks”) appeal from the trial

court’s order dismissing their complaint against Jabiru Aircraft Pty., Ltd. (hereinafter

“Jabiru”) for damages arising from the death of Gerard Van Heeswyk (“Gerard” or

“decedent”). On appeal, the Van Heeswyks argue the court erred in finding it lacked

personal jurisdiction over Jabiru. For the reasons set forth below, we reverse and remand

for further proceedings consistent with this opinion.

                          Factual and Procedural Background

¶2            We view the facts in the light most favorable to the Van Heeswyks. See

A. Uberti & C. v. Leonardo, 181 Ariz. 565, 566, 892 P.2d 1354, 1355 (1995). On June 1,

2008, Gerard was killed when the airplane he was piloting crashed in Marana, Arizona.

He had assembled the Arion Lightning aircraft from a kit sold by Jabiru’s distributor,

Jabiru USA Sport Aircraft, LLC, located in Tennessee (“Jabiru USA”).              Gerard

purchased the kit, which included a Jabiru 3300 engine, through Greg Hobbs, a retailer

located in Arizona and an agent for Arion aircraft. Gerard built the aircraft in Hobbs’s

hanger located in Marana and completed construction in December 2007. After an

inspection and a successful “maiden flight” by a test-pilot-for-hire, Gerard flew the

aircraft uneventfully for several hours between February 28 and May 19, 2008.
                                             2
However, while Gerard was flying the aircraft on June 1, the propeller assembly detached

and the plane crashed. Gerard died at the scene.

¶3             Gerard’s wife and personal representative of his estate, Susie Van

Heeswyk, and his daughters, Kristen and Victoria Van Heeswyk, filed this action alleging

claims for strict products liability, negligence, misrepresentation of chattels, failure to

warn, breach of warranty, and breach of implied warranty. The complaint named the

following defendants:       Jabiru, an Australian limited liability company or limited

partnership; Sensenich Propeller Manufacturing Co., Inc., a Pennsylvania corporation;

and Greg Hobbs and Jane Doe Hobbs, husband and wife, residents of Pinal County.1

¶4             Jabiru has no offices or employees in Arizona and does not directly sell its

products to retail customers anywhere in the United States. It does, however, have three

North American distributors that sell its products throughout the United States: Jabiru

USA, located in Tennessee; Jabiru Pacific, LLC, located in California (“Jabiru Pacific”);

and Suncoast Sportplanes, Inc., located in Florida (“Suncoast”). Between 2004 and 2006,

Jabiru USA and Jabiru Pacific sold a combined total of 116 Jabiru products in Arizona,

the majority of which were sold in 2006—the year Gerard purchased the Jabiru engine

that is the subject of this action.

¶5             After hearing oral argument on Jabiru’s motion to dismiss, the trial court

concluded the Van Heeswyks had failed to meet their burden of establishing a prima facie

       1
        This appeal only concerns Jabiru, who moved to dismiss the complaint pursuant
to Rule 12(b)(2), Ariz. R. Civ. P., for lack of personal jurisdiction. After the trial court
granted Jabiru’s motion, the Van Heeswyks moved to stay the claims against the
remaining defendants pending resolution of this appeal. The trial court granted that
request.
                                             3
case for personal jurisdiction. The court nonetheless granted them sixty days to conduct

limited discovery focusing on “the relationship between the independent distributors and

Jabiru Australia,” and the volume of sales of Jabiru products in Arizona during the

relevant time period.    The parties subsequently filed supplemental briefs and again

argued the jurisdictional issue to the court. In an under-advisement ruling, the court

granted Jabiru’s request to dismiss the Van Heeswyks’ complaint and entered a final

order pursuant to Rule 54(b), Ariz. R. Civ. P.        This appeal followed.      We have

jurisdiction pursuant to A.R.S. §§ 12-120.21(A)(1) and 12-2101(A)(1).

                                         Discussion

¶6            The Van Heeswyks argue Jabiru has sufficient “minimum contacts with

Arizona necessary to support personal jurisdiction,” thus the trial court erred by granting

Jabiru’s Rule 12(b)(2), Ariz. R. Civ. P., motion to dismiss. “We review de novo a

dismissal for lack of in personam jurisdiction and ‘simply look to the non-moving party

to make a prima facie showing of jurisdiction.’” Uberti, 181 Ariz. at 569, 892 P.2d at

1358, quoting Barone v. Rich Bros. Interstate Display Fireworks Co., 25 F.3d 610, 612

(8th Cir. 1994). The plaintiff cannot meet this burden with bare allegations but must

come forward with facts, established by affidavit or otherwise, supporting jurisdiction.

Macpherson v. Taglione, 158 Ariz. 309, 311-12, 762 P.2d 596, 598-99 (App. 1988).

Once the plaintiff makes a prima facie showing, the defendant then has the burden of

rebuttal. Id. at 312, 762 P.2d at 599.

¶7            “Arizona courts may exercise personal jurisdiction to the maximum extent

allowed by the United States Constitution.” Planning Grp. of Scottsdale, L.L.C. v. Lake

                                             4
Mathews Mineral Props., Ltd., 226 Ariz. 262, ¶ 12, 246 P.3d 343, 346 (2011); see also

Ariz. R. Civ. P. 4.2(a). The question of personal jurisdiction, therefore, “hinges on

federal law.” Uberti, 181 Ariz. at 569, 892 P.2d at 1358. The Due Process Clause of the

Fourteenth Amendment protects a defendant from “the binding judgments of a forum

with which he has established no meaningful ‘contacts, ties, or relations.’” Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 471-72 (1985), quoting Int’l Shoe Co. v. Wash., Office

of Unemployment Comp. & Placement, 326 U.S. 310, 319 (1945). Due process thus

requires that before a state court exerts jurisdiction over a nonresident defendant, it must

first be shown the defendant has minimum contacts with the forum “such that the

maintenance of the suit does not offend ‘traditional notions of fair play and substantial

justice.’” Int’l Shoe, 326 U.S. at 316, quoting Milliken v. Meyer, 311 U.S. 457, 463

(1940).

¶8            Personal jurisdiction is described as being either “general” or “specific.”

Williams v. Lakeview Co., 199 Ariz. 1, ¶ 6, 13 P.3d 280, 282 (2000). “[A] state may

exercise general jurisdiction . . . over its own citizens, . . . and over nonresident

corporations whose activities in the state are ‘systematic and continuous,’” even if the

suit’s subject matter is wholly unrelated to the forum. Planning Grp., 226 Ariz. 262,

¶ 13, 246 P.3d at 346, quoting Int’l Shoe, 326 U.S. at 320. Specific jurisdiction, on the

other hand, is “jurisdiction with respect to a particular claim,” and requires “sufficient

contacts” with the forum such that it is “reasonable, in the context of our federal system

of government, to require the [defendant] to defend the particular suit which is brought



                                             5
there.” Planning Grp., 226 Ariz. 262, ¶¶ 13-14, 246 P.3d at 346-47, quoting Int’l Shoe,
326 U.S. at 317.

¶9            Our supreme court has adopted a “holistic approach” for determining

whether personal jurisdiction exists. Planning Grp., 226 Ariz. 262, ¶ 25, 246 P.3d at 349.

Under this approach, we ask one question: “Considering all of the contacts between the

defendant[] and the forum state, did th[e] defendant[] engage in purposeful conduct for

which [it] could reasonably expect to be haled into that state’s court with respect to that

conduct?” Id. There is no mechanical formula, however, and “[t]he facts of each case

must [always] be weighed in determining whether personal jurisdiction would comport

with fair play and substantial justice.” Id. ¶ 15. “[C]asual or accidental contacts by a

defendant with the forum state, particularly those not directly related to the asserted cause

of action, cannot sustain the exercise of specific jurisdiction.” Id. ¶ 16. “Nor can the

requisite contacts be established through the unilateral activities of the plaintiff.” Id.

¶10           Here, the Van Heeswyks maintain they met their prima facie burden of

establishing personal jurisdiction and the trial court “failed to properly apply binding

precedent” in resolving the issue. Citing Uberti, 181 Ariz. at 572, 892 P.2d at 1361, they

contend Jabiru is subject to specific jurisdiction in this state because it utilized its North

American distributors “‘to penetrate the American market’” and target Arizona

customers. They point to steady and consistent sales of Jabiru products in this state and

an exclusive distribution agreement between Jabiru and Jabiru Pacific requiring that both

the distributor and manufacturer “use [their] best efforts to actively promote sales and

service” of Jabiru products in Arizona. And as further evidence of Jabiru’s minimum

                                               6
contacts sufficient to subject it to personal jurisdiction in Arizona, the Van Heeswyks

point to Jabiru’s advertisements in Kitplanes magazine identifying its American

distributors and their contact information.

¶11           In response, Jabiru argues the case was properly dismissed because “[t]here

is no basis” to impute the conduct of its distributors to it, and “[t]here is no nexus

between the claims asserted against Jabiru . . . and any alleged contacts with Arizona.”

Jabiru insists that, as to the particular Jabiru 3300 engine purchased by the decedent,

Jabiru’s “commercial transaction was complete” when it shipped the engine to its

distributor, Jabiru USA, and it never “had any reason to expect” the engine would end up

in Arizona and never “did anything to cause” the engine to enter the state. With respect

to the advertisement in Kitplanes magazine, Jabiru contends the Van Heeswyks failed to

offer proof that the magazine was sold in Arizona or that the decedent ever saw the

advertisement.2    Jabiru thus contends the advertisement “plays no role” in the

jurisdictional question.

¶12           To the extent Jabiru argues it is not subject to specific jurisdiction in

Arizona because it utilized intermediaries to distribute its products here, we disagree.

This broad proposition was rejected by our supreme court in Uberti. There, the court

addressed the question of whether Arizona had personal jurisdiction over an Italian

       2
        The agreements between Jabiru and its distributors provided as follows:
“Manufacturer will make a contribution equivalent to [a] 1/6 page ad in Kitplanes on [a]
monthly basis for the first three [Distributorship] Terms. Said ad will include all USA
[Distributors] by name and include contact information.” Although Jabiru correctly
contends there is nothing in the record to suggest Gerard ever saw Jabiru’s
advertisements, all of a defendant’s contacts with the forum are relevant to the issue of
personal jurisdiction. See Planning Grp., 226 Ariz. 262, ¶ 25, 246 P.3d at 349.
                                              7
handgun manufacturer when one of its revolvers, sold to an Arizona resident, accidently

discharged and killed a two-year old in Tucson. Uberti, 181 Ariz. at 566, 892 P.2d at

1355. The gun manufacturer argued jurisdiction was improper because it had utilized an

independent American distributor, and, although it may have foreseen that the revolver

would “find its way” to Arizona, mere foreseeability was insufficient to establish

jurisdiction. Id. at 570-71, 892 P.2d at 1359-60.

¶13           In rejecting the defendant’s argument, the court noted “the record show[ed]

a great deal more than the mere foreseeability that in today’s world any product—like

this Italian weapon—may end up anywhere.” Id. at 571, 892 P.2d at 1360. The court

stated that the defendant’s firearms were exported to the United States “by direction

rather than chance” and not as “an isolated transaction” but “as part of a stream of

Defendant’s products designed and directed for export to America.” Id. at 572, 892 P.2d

at 1361. Based upon these facts, the court also rejected the defendant’s argument that the

plaintiffs had to show an additional “specific intent to market the gun in Arizona,”

reasoning such a conclusion “defies any sensible concept of due process.” Id. at 573, 892

P.2d at 1362. The court went on to say:

              We do not believe that a foreign manufacturer that knowingly
              and intentionally distributes its products in America through
              an American company can avoid jurisdiction of American
              courts by the simple expedient of closings its eyes and
              making no effort to learn about or restrict its distributor’s
              activities.

Id. at 573-74, 892 P.2d at 1362-63.




                                             8
¶14           We believe the same principles apply here and reject the notion that Jabiru

can “close its eyes” and plead ignorance to its products being sold in Arizona as a means

of avoiding personal jurisdiction.3 Jabiru’s products entered the United States market

exclusively through its North American distributors, including Jabiru Pacific, which at

least until the distribution agreement’s term expired in 2003, was required to utilize its

best efforts to sell Jabiru products in Arizona. See id. at 571, 892 P.2d at 1360 (relevant

inquiry: defendant’s contacts up to point in time when product in question entered

market). Moreover, the agreement provided that Jabiru, as manufacturer, also would “use

its best efforts to promote sales and service of Products in the Territory and cooperate

with [the Distributor] to that end.” Nothing in the record suggests that Jabiru restricted

the sale of its products in Arizona after the term of the Jabiru Pacific distribution

agreement had expired.

¶15           Indeed, in 2006 alone—the year Gerard purchased the Jabiru 3300

engine—Jabiru’s distributors sold at least sixty-one Jabiru products in Arizona, including

five engines. While these sales may have accounted for only one to two percent of Jabiru

sales nationally, they amount to the “minimum contacts” necessary to satisfy the Due


       3
        We also agree with the Van Heeswyks that, to the extent the trial court believed
this court’s decision in Rollin v. William V. Frankel & Co., Inc., 196 Ariz. 350, 996 P.2d
1254 (App. 2000), modified Uberti or limited its scope, it was mistaken. This court, as
an intermediate appellate court, has “no authority to overrule, modify, or disregard” the
decisions of our supreme court. City of Phx. v. Leroy’s Liquors, Inc., 177 Ariz. 375, 378,
868 P.2d 958, 961 (App. 1993). In any case, we do not believe Rollin is necessarily
inconsistent with Uberti, though we conclude the similarities between Uberti and the
instant case make Uberti the much more persuasive precedent. Cf. Planning Grp., 226
Ariz. 262, ¶ 15, 246 P.3d at 347 (recognizing need for case-by-case analysis because
previous opinions “of less than definitive guidance”).
                                            9
Process Clause. As we have noted, there is nothing in the record to suggest Jabiru placed

any restriction on the sale of its products within this state. To the contrary, Jabiru’s

products, including the engine purchased by the decedent, “reached [Arizona]

deliberately, not fortuitously, as part of a stream of Defendant’s products . . . directed for

export to America” generally, and Arizona specifically. Id. at 572, 892 P.2d at 1361.

And, we are unwilling to ignore the economic reality that Jabiru, as the manufacturer and,

thus, the head of a distribution network, realizes the bulk of the economic benefit from its

sales in “distant forums” such as Arizona. See Giotis v. Apollo of the Ozarks, Inc., 800
F.2d 660, 667 (7th Cir. 1986).

¶16           As did our supreme court in Uberti, we decide this case understanding that

due process requires personal jurisdiction be based on something more than the mere

foreseeability that the defendant’s products will reach a forum through the stream of

commerce. 181 Ariz. at 570, 892 P.2d at 1359.         It requires contacts between the

defendant and the forum state “come about by an action of the defendant purposefully

directed toward the forum.” Id., quoting Asahi Metal Indus. Co., Ltd. v. Superior Court

of Cal., Solano Cnty., 480 U.S. 102, 112. In other words, it is not enough to say it was

“predictable” that the defendant’s goods would reach the forum, rather, jurisdiction is

proper “only where the defendant can be said to have targeted the forum.” J. McIntyre

Mach., Ltd. v. Nicastro, ___ U.S. ___, ____, 131 S. Ct. 2780, 2788 (2011).

¶17           In sum, we believe the Van Heeswyks have shown Jabiru’s contacts with

Arizona were not “casual or accidental,” Planning Grp., 226 Ariz. 262, ¶ 16, 246 P.3d at

347, but were the result of Jabiru’s “purposeful direction of [marketing] activities toward

                                             10
this state.” Id. at ¶ 31, 246 P.3d at 350. Jabiru’s distribution agreement with Jabiru

Pacific is evidence of this purposeful direction. It shows Jabiru “targeted” Arizona as a

market for its goods by requiring the distributor to utilize its “best efforts to actively

promote sales” in the state.      And even though, as Jabiru contends, the exclusive

distribution agreement with Jabiru Pacific expired in 2003,4 the sales data shows that both

Jabiru Pacific and Jabiru USA sold products to Arizona residents in each of the years

between 2004 and 2006 at a steady and increasing rate. The quantity and targeted nature

of such sales are sufficient to support the exercise of specific jurisdiction over Jabiru for

claims arising out of them.5 See Goodyear Dunlop Tires Operations, S.A. v. Brown, ___

U.S. ___, ___, 131 S. Ct. 2846, 2855 (2011) (“Flow of a manufacturer’s products into the


       4
        The Van Heeswyks argue the trial court improperly resolved a disputed fact in
favor of Jabiru when it found “[t]he dealership agreements expired pursuant to their terms
in or around 2003.” The court’s finding apparently was based on an affidavit of Jabiru’s
business manager providing that all agreements with American-based distributors had
expired and any continued business with American distributors was conducted “without
the benefit of any agreement.” The Van Heeswyks contend that, even if the agreements
were not renewed in writing, the continued “course of dealing” between Jabiru and its
distributors suggested the agreements were still in place. We agree that, whether or not
the written dealership agreements were still in effect in 2006 when Gerard purchased his
engine, the agreements provided evidence of Jabiru’s purposeful conduct directed at this
state, and that conduct continued and increased in the years after 2003 when the
agreements purportedly had expired.
       5
        The Van Heeswyks also maintain that even if Jabiru’s own conduct is not
sufficient to support jurisdiction, Jabiru’s American distributors were its agents and, by
making direct sales of products to Arizona, they bound Jabiru to personal jurisdiction
here. We acknowledge the existence of an agency relationship bears upon the
jurisdictional analysis, see Wells Fargo & Co. v. Wells Fargo Express Co., 556 F.2d 406,
422-23 (9th Cir. 1977), but do not believe the Van Heeswyks must prove that Jabiru’s
distributors were its general agents to find jurisdiction proper in this case. See Kuenzle v.
HTM Sport-Und Freizeitgerate AG, 102 F.3d 453, 458 (10th Cir. 1996) (noting general
agency relationship may be required for general jurisdiction, but “[t]he actions of an
                                             11
forum . . . may bolster an affiliation germane to specific jurisdiction.”); Nicastro, ___

U.S. at ___, 131 S. Ct. at 2792 (single isolated sale insufficient for jurisdiction over

foreign manufacturer; no “regular . . . flow” or “regular course” of sales in New Jersey)

(Breyer, J., concurring). As the Supreme Court stated in World-Wide Volkswagen Corp.

v. Woodson, 444 U.S. 286, 297 (1980):

              [I]f the sale of a product of a manufacturer or distributor . . .
              is not simply an isolated occurrence, but arises from the
              efforts of the manufacturer or distributor to serve directly or
              indirectly, the market for its product in other States, it is not
              unreasonable to subject it to suit in one of those States if its
              allegedly defective merchandise has there been the source of
              injury to its owner or to others.

¶18           Not only do we conclude Jabiru had sufficient minimum contacts with

Arizona, we also conclude the Van Heeswyks’ claim “arises out of ” those contacts.

Williams, 199 Ariz. 1, ¶ 7, 13 P.3d at 282. For purposes of this inquiry, “we must focus

on the relationship between the defendant, the forum, and the litigation.” Id. ¶ 11. Here,

the trial court suggested that because the subject engine was ordered from Jabiru USA by

Hobbs, an Arion Aircraft dealer, and shipped to him in Arizona, there was no nexus

between Jabiru’s contacts with Arizona and the Van Heeswyks’ claim because it was the

result of Hobbs’s “unilateral act.” But Hobbs apparently ordered the aircraft kit, which

included the Jabiru 3300 engine, from Jabiru USA and had it shipped to Arizona at

Gerard’s request. In our view, the fact that Hobbs acted as an intermediary for this sale is

not the type of “unilateral act” that would preclude the exercise of personal jurisdiction.


independent distributor may not insulate a foreign company from specific jurisdiction”).
We therefore need not consider the parties’ arguments in detail on this point.
                                             12
Cf. World-Wide Volkswagen, 444 U.S. at 298-99 (no jurisdiction over automobile dealer

and wholesale distributor based only on plaintiff’s foreseeable act of driving car from

New York to Oklahoma); N. Propane Gas Co. v. Kipps, 127 Ariz. 522, 526-27, 622 P.2d
469, 473-74 (1980) (no jurisdiction over propane gas company that conducted no

business in Arizona even though employee who filled propane tank in Michigan knew

customer was driving to Arizona).

¶19           Jabiru also maintained at oral argument the required nexus is lacking

because the particular engine purchased by the decedent was sold by Jabiru USA rather

than Jabiru Pacific—the distributor that once claimed Arizona as its exclusive territory.

This argument may have had some traction if, during the relevant time period, only Jabiru

Pacific had been authorized to serve the Arizona market. However, the Van Heeswyks

submitted invoices establishing that both distributors made a significant number of sales

to Arizona residents during that timeframe.6 Under such circumstances, we see no reason

to limit our consideration to Jabiru Pacific’s forum-related activities. See Planning Grp.,

226 Ariz. 262, ¶ 25, 246 P.3d at 349. And, because we already have concluded Jabiru

targeted Arizona customers through its distributors, we see nothing about this particular

sale that was “random [or] fortuitous.” Williams, 199 Ariz. 1, ¶ 11, 13 P.3d at 283.

Under either the “but for” or “proximate cause” test for determining whether a sufficient



      6
         Moreover, the distribution agreements provided that “[Distributor] shall provide
to its customers service, parts and warranty work . . . in its Territory regardless of what
dealer sold the Product.” And while Jabiru contends the agreements since have expired,
when asked at oral argument what had changed since that time, Jabiru’s only response
was that the record was silent on that point.
                                            13
nexus exists, we are satisfied the Van Heeswyks’ claim arises out of Jabiru’s purposeful

marketing activities in Arizona. Id. ¶ 12.

¶20           Finally, we also must determine whether the exercise of jurisdiction is

reasonable. The reasonableness inquiry primarily focuses on the defendant’s burden in

litigating the case in the forum, but “will in an appropriate case be considered in light of

other relevant factors, including the forum State’s interest in adjudicating the dispute, the

plaintiff ’s interest in obtaining convenient and effective relief . . . [and] the interstate

judicial system’s interest in obtaining the most efficient resolution of controversies,”

among others. World-Wide Volkswagen, 444 U.S. at 292 (internal citations omitted).

¶21           In its motion to dismiss, Jabiru acknowledged it would be subject to

personal jurisdiction in Tennessee and “waive[d] the statute of limitations defense that

may be available.”       And at oral argument on the Van Heeswyks’ motion for

reconsideration, Jabiru argued that as a foreign corporation it “does business based on

expectations” and Tennessee is the better forum because it “ha[s] a reasonable

expectation” of being sued where its distributors are located. In its ruling granting

Jabiru’s motion to dismiss, the trial court stated:

              Jabiru fails to explain why Tennessee is a less burdensome
              forum than Arizona for an Australian company to mount a
              defense. Litigation in Tennessee makes little sense given
              Arizona’s strong interest in remedying harm to its citizens.
              The injury originated in Arizona, the majority of witnesses
              and evidence are located in Arizona, the plane was
              constructed and tested in Arizona, and Arizona law would
              likely apply, even if the case is litigated in Tennessee. To the
              contrary, Tennessee has little interest in litigating a case
              between an Australian corporation and Arizona residents.


                                              14
              Thus, if Arizona has the requisite minimum contacts to assert
              jurisdiction, Arizona is the better forum.

We agree with the court’s reasoning. And, even if Jabiru’s contacts with Tennessee

“predominate” over its contacts with Arizona, “personal jurisdiction is not a zero-sum

game; a defendant may have the requisite minimum contacts allowing the exercise of

personal jurisdiction by the courts of more than one state with respect to a particular

claim.” Planning Grp., 226 Ariz. 262, ¶ 27, 246 P.3d at 349. Because Jabiru has

sufficient minimum contacts with Arizona, and the Van Heeswyks’ claims arise from

those contacts, we conclude the trial court erred by dismissing the complaint.

                                       Disposition

¶22           For the reasons set forth above, the trial court’s order dismissing the Van

Heeswyks’ complaint is reversed and the case is remanded to the court for further

proceedings consistent with this opinion.


                                             /s/ Garye L. Vásquez
                                             GARYE L. VÁSQUEZ, Presiding Judge

CONCURRING:


/s/ Virginia C. Kelly
VIRGINIA C. KELLY, Judge


/s/ Philip G. Espinosa
PHILIP G. ESPINOSA, Judge




                                            15